FOLLETT, J.
This action was brought to recover damages for the alleged failure of the defendant to perform an executory contract for the purchase of a steamboat. On the 17th of December, 1866, the parties entered into the following contract:
“Office of the President. Central Railroad of New Jersey. 103 Liberty St John Taylor Johnston, Pres’t.
“New York, Dec. 17th, 1806.
“The Central Railroad Company of New Jersey agree to buy the steamboat John Adams from J. & R. J. Gray for the sum of fifteen thousand dollars cash, providing, upon trial, they are satisfied with the soundness of her machinery, boilers, &c.; and the said J. & R. J. Gray agree to sell the above boat for the above price. John Taylor Johnston, Prest.
“J. & R. J. Gray.”
The defendant refused to take the boat and pay the price agreed. After the refusal of the defendant to accept it, the plaintiffs evidently contemplated selling it, and suing the defendant for the difference between the contract price and the amount that the boat should bring when sold. On the 9th of January, 1867, they gave the following notice;
“Law Offices of Miller & Peet, 192 Broadway, cor. John St.
“New York, Jan. 9, 1867.
“The Central Railroad Company of New Jersey: Take notice that the steam ferryboat John Adams will be sold at public auction at the Merchants’ Exchange salesrooms, 111 Broadway, N. Y., on 22d instant, at 12 m., by E. *705H. Ludlow & Co., auctioneers, and that you will be held liable for any difference between the amount of said sale and the amount for which said boat was sold to you by us, with all costs, expenses, and charges.
“Yours, J. & R. J. Gray,
“Per Miller & Peet, Attys.”
The boat was not sold at auction pursuant to this notice, but on the 22d of April, 1867, it was sold at private sale to Samuel Lapham for $8,000.
Upon the failure of a vendee to perform an executory contract for the purchase of specific personal property, the vendor may sell it, and recover the difference between the contract price and the price for which it is sold, or he may retain the property, and recover his damages for the breach, which is the difference between its actual value at the time of the breach of the contract and the contract price. Dustan v. McAndrew, 44 N. Y. 72; Hayden v. Demets, 53 N. Y. 426; Bridgford v. Crocker, 60 N. Y. 627. This action is for the recovery of damages for the failure of the defendant to take and pay for thé vessel. On the trial but little evidence was given bearing upon the question of the actual value of the vessel at the time it is asserted the defendant should have received it. It was shown that the plaintiffs sold the boat April 22, 1867, for $8,000, and perhaps the vessel is so described that there was sufficient evidence to authorize the jury to determine its actual value, but that question was not submitted to them. One of the plaintiffs testified:
“Q. Didn’t you testify on the former trial, Mr. Gray, in response to the question, ‘Did you not regard the boat at that time [referring to the time of this transaction] as reasonably worth $15,000?’ did you not testify, T regard her as worth more’? A. What time have you reference to, Mr. De Forest? Q. I have reference to about the time of this trial trip, when she was laid up in Hoboken. A. What I meant when I made the response to that question was that when she was sold to the New Jersey Central Railroad she was worth more than $15,000; she was sold below her value. That was the meaning of that answer. Q. And that is what you mean now? A. That is what I mean now. Q. And that is your present opinion? A. That is my own judgment.”
In this case, under the complaint, the measure of damages was the difference between the contract price and the actual value of the vessel. In instructing the jury on the question of damages, the court charged that, if the plaintiffs were entitled to a verdict, they were entitled to the difference between the contract price, $15,000, and $8,000, the amount for which they sold the boat, with interest, for which sum a verdict was rendered. To this instruction the defendant excepted, and asked the court to charge:
"(10) That the measure of damages is the difference between contract price and the actual value of the boat at the time of the refusal to take her.” “(13) That if, on the evidence, the boat appears to have been worth the contract price at that time, then plaintiffs cannot have a verdict for more than nominal damages.”
These requests were refused, and the defendants excepted. By these requests the attention of the court was specifically called to the true rule of damages applicable to the issue in this case, and it was error to instruct the jury that the measure of damages was the difference between the contract price and the price for which the boat *706was subsequently sold. For this error the judgment and order must be reversed, and a new trial granted, with costs to the appellant to abide the event.
VAN BRUNT, P. J., concurs.